 Case 2:19-cv-04461-KSH-CLW Document 1 Filed 02/02/19 Page 1 of 5 PageID: 1



                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY



 CELESTE MONTANEZ,

            Plaintiff,                                  Civil Action No.:

 vs.

 A PEGASUS LIMOUSINE CORP., dba A                                      COMPLAINT
 BETTER LIMO SERVICE LLC, JOHN
 LENTZIS, individually, and IOANNIS                                Jury Trial Demanded
 LENTZIS, individually

            Defendants.


           Plaintiff CELESTE MONTANEZ (“Plaintiff” or “Montanez”), by and through her

attorneys, upon personal knowledge as to herself and upon information and belief as to other

matters, brings this Complaint against Defendants, A PEGASUS LIMOUSINE CORP., dba A

BETTER LIMO SERVICE LLC, JOHN LENTZIS, individually, and IOANNIS LENTZIS,

individually (“Defendants” or “Limo”), and alleges as follows:

                                          INTRODUCTION

           1.      Plaintiff brings this lawsuit seeking recovery against Defendants for Defendants’

violation of the Fair Labor Standards Act, as amended (the “FLSA” or the “Act”), 29 U.S.C. §201

et. seq.

                                    JURISDICTION AND VENUE

           2.      This Court has subject matter jurisdiction over Plaintiff’s FLSA claims pursuant to

28 U.S.C. § 1331 and by 29 U.S.C. § 216(b).




                                                    1
 Case 2:19-cv-04461-KSH-CLW Document 1 Filed 02/02/19 Page 2 of 5 PageID: 2



        3.        Venue is proper in the District of New Jersey pursuant to 28 U.S.C. § 1391(b)(2)

because a substantial part of the events or omissions giving rise to the claims occurred in this

district.

            4. At all times material hereto, Plaintiff performed non-exempt dispatcher and clerical

office work, and various other duties for Defendants. These duties for the Defendants were

performed primarily in South Hackensack, Bergen County, New Jersey. Defendants are therefore

within the jurisdiction and venue of this Court.

            5. At all times pertinent to this Complaint, the Defendants were and are an

enterprise engaged in interstate commerce or in the production of interstate goods for commerce

as defined by the Act, 29 U.S.C. §§ 203(r) and 203(s). Defendants operate a tri-state limousine

company.

                                               PARTIES

            6. Plaintiff Montanez is an adult individual who is a resident of Hackensack,

Bergen County, New Jersey.

            7. Plaintiff Montanez was employed by Defendants full time as a clerical worker as well

as a dispatcher for the Defendants from in or about November 2016, through in or about the end

of December 2018.

            8. Defendants principal place of business is Bergen County, New Jersey.

            9. At all times relevant to this Complaint, the Defendants, were and are an

employer under the Fair Labor Standards Act, 29 U.S.C. § 201 et seq.

            10. Upon information and belief, at all times relevant to this Complaint, the individual




                                                    2
 Case 2:19-cv-04461-KSH-CLW Document 1 Filed 02/02/19 Page 3 of 5 PageID: 3



Defendants managed the day to day operations, controlled pay practices, and had the power to

change same, and the power to hire and fire Plaintiff, set her wages, and otherwise controlled the

terms of her employment.

                                             FACTS

       11.     Based upon the information preliminarily available, and subject to discovery in this

cause, the Defendants did not properly compensate Plaintiff for all overtime hours she worked in

a work week.

        12.    Plaintiff Montanez was paid between $1,200.00 and $1,300.00 per week.

        13.    Plaintiff Montanez worked six (6) days per week.

       14.     Plaintiff Montanez worked approximately sixty (60) hours each week.

       15.     At all times material hereto, Plaintiff was performing her duties for the benefit of

and on behalf of Defendants.

       16.     This cause of action is brought to recover from Defendants, overtime compensation,

liquidated damages, and the costs and reasonable attorneys’ fees under the provisions of 29 U.S.C.

§216(b), on behalf of Plaintiff during the material time.

       17.     The records, if any, concerning the number of hours worked by Plaintiff are in the

possession and custody of Defendants.

       18.     The records, if any, concerning the compensation actually paid to Plaintiff, are in

the possession and custody of Defendants.

       19.     At all times pertinent to this complaint, Defendants failed to comply with Title 29

U.S.C. §§ 201-209 in that Plaintiff performed services and labor for Defendants for which

Defendants made no provision to pay Plaintiff and compensation to which she was lawfully




                                                 3
 Case 2:19-cv-04461-KSH-CLW Document 1 Filed 02/02/19 Page 4 of 5 PageID: 4



entitled for all of her hours worked and for those hours worked in excess of forty (40) within a

work week.

       20.     Plaintiff has retained the law office of Jaffe Glenn Law Group, P.A. to represent

her individually and incurred attorneys’ fees and costs in bringing this action. Pursuant to 29

U.S.C. § 216(b), Plaintiff is entitled to recovery of reasonable attorneys’ fees and costs.

                                   COUNT I
                      RECOVERY OF OVERTIME COMPENSATION
                             PURSUANT TO THE FLSA

       21.     Plaintiff re-alleges and incorporates here by reference, all allegations contained in

Paragraphs 1 through 20 above.

       22.     Plaintiff is entitled to be paid additional compensation for each overtime hour

worked per work period.

       23.      Defendants knowingly and willfully failed to pay Plaintiff at time and one half of

her regular rate of pay for his overtime worked in a work period.

       24.     By reason of the said intentional, willful, and unlawful acts of Defendants, Plaintiff

has suffered damages plus incurring costs and reasonable attorneys’ fees.

       25.      As a result of Defendant’s willful violations of the Act, Plaintiff is entitled to

liquidated damages.

                                          JURY TRIAL

        26.    Plaintiff demands a jury trial.



       WHEREFORE, Plaintiff, CELESTE MONTANEZ, demands judgment, against

Defendants A PEGASUS LIMOUSINE CORP., dba A BETTER LIMO SERVICE LLC, JOHN

LENTIS, individually, and IOANNIS LENTZIS, individually, for the payment of compensation




                                                  4
 Case 2:19-cv-04461-KSH-CLW Document 1 Filed 02/02/19 Page 5 of 5 PageID: 5



for all hours due her and overtime hours due her, for which she has not been properly compensated,

liquidated damages, reasonable attorneys’ fees and costs of suit, and for all other appropriate relief.



 Dated: February 2, 2019                              Respectfully submitted,

                                                      /s Andrew I. Glenn
                                                      Andrew I. Glenn
                                                      E-mail: AGlenn@JaffeGlenn.com
                                                      Jodi J. Jaffe
                                                      E-mail: JJaffe@JaffeGlenn.com
                                                      JAFFE GLENN LAW GROUP, P.A.
                                                      301 N. Harrison Street, Suite 9F, #306
                                                      Princeton, New Jersey 08540
                                                      Telephone: (201) 687-9977
                                                      Facsimile: (201) 595-0308
                                                      Attorneys for Plaintiff




                                                  5
